Exhibit 10.1

HARVEST NATURAL RESOURCES

2010 LONG TERM INCENTIVE PLAN, AS AMENDED AND RESTATED

ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

1.1 Establishment. The Company hereby establishes an incentive compensation
plan, to be known as the “Harvest Natural Resources 2010 Long Term Incentive
Plan”, as set forth in this document. The Plan permits the grant of Options,
SARs, Restricted Stock, RSUs, Performance Awards, Other Stock-Based Awards and
Cash-Based Awards. The Plan shall become effective on the later of (a) the date
the Plan is approved by the Board and (b) the date the Plan is approved by the
stockholders of the Company (the “Effective Date”).

1.2 Purpose of the Plan. The Plan is intended to advance the best interests of
the Company, its Affiliates and its stockholders by providing those persons who
have substantial responsibility for the management and growth of the Company and
its Affiliates with additional performance incentives and an opportunity to
obtain or increase their proprietary interest in the Company, thereby
encouraging them to continue in their employment or affiliation with the Company
or its Affiliates.

1.3 Duration of the Plan. The Plan shall continue indefinitely until it is
terminated pursuant to Section 14.1. No ISOs may be granted under the Plan on or
after the tenth anniversary of the Effective Date. The applicable provisions of
the Plan will continue in effect with respect to an Award granted under the Plan
for as long as such Award remains outstanding.

ARTICLE II

DEFINITIONS

The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.

2.1 “Affiliate” means any corporation, partnership, limited liability company or
association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (b) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

2.2 “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, RSUs, Performance Awards, Other Stock-Based
Awards and Cash-Based Awards, in each case subject to the terms and provisions
of the Plan.

 

- 1 -



--------------------------------------------------------------------------------

2.3 “Award Agreement” means either (a) a written agreement entered into by the
Company and a Holder setting forth the terms and provisions applicable to an
Award granted under the Plan, or (b) a written or electronic statement issued by
the Company to a Holder describing the terms and provisions of such Award,
including any amendment or modification thereof. The Committee may provide for
the use of electronic, internet or other non-paper Award Agreements, and the use
of electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Holder.

2.4 “Board” means the board of directors of the Company.

2.5 “Cash-Based Award” means an Award granted pursuant to Article XI.

2.6 “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.

2.7 “Committee” means (a) in the case of an Award granted to a Director, the
Board, and (b) in the case of any other Award granted under the Plan, the
Compensation Committee of the Board. Each member of the Committee in respect of
his or her participation in any decision with respect to an Award that is
intended to satisfy the requirements of section 162(m) of the Code must satisfy
the requirements of “outside director” status within the meaning of section
162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. For all purposes of the
Plan, the Chief Executive Officer of the Company shall be deemed to be the
“Committee” with respect to Awards granted by him pursuant to Section 4.1.

2.8 “Company” means Harvest Natural Resources, Inc., a Delaware corporation, or
any successor (by reincorporation, merger or otherwise).

2.9 “Consultant” means a person who is hired by the Company or a subsidiary of
the Company as an independent contractor, leased employee, or consultant or who
is a person otherwise designated by the Committee as eligible to participate in
the Plan, and who is not an Employee or Director.

2.10 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.7(c).

2.11 “Covered Employee” means an Employee who is or is reasonably expected to
become a “covered employee,” as defined in section 162(m) of the Code and the
regulations or other guidance promulgated by the Internal Revenue Service under
section 162(m) of the Code, or any successor statute.

2.12 “Director” means a director of the Company who is not an Employee.

2.13 “Disability” means as determined by the Committee in its discretion
exercised in good faith, (a) in the case of an Award that is exempt from the
application of the requirements of Section 409A, a physical or mental condition
of the Holder that would entitle him to payment of disability income payments
under the Company’s long-term disability insurance policy or plan for employees
as then in effect; or in the event that the Holder is a Director or is not
covered, for whatever reason, under the Company’s long-term disability insurance
policy or plan for

 

- 2 -



--------------------------------------------------------------------------------

employees or in the event the Company does not maintain such a long-term
disability insurance policy, “Disability” means a permanent and total disability
as defined in section 22(e)(3) of the Code and (b) in the case of an Award that
is not exempt from the application of the requirements of Section 409A, (i) the
Holder is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) the Holder is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company. A determination of
Disability may be made by a physician selected or approved by the Committee and,
in this respect, the Holder shall submit to an examination by such physician
upon request by the Committee.

2.14 “Dividend Equivalent” means a payment equivalent in amount to dividends
paid to the Company’s stockholders. Notwithstanding anything else in the Plan to
the contrary, Dividend Equivalents may not be paid currently on Performance
Awards; instead, Dividend Equivalents on such Awards may accrue and be paid when
and to the extent that the underlying shares of Stock are earned or paid out.

2.15 “Effective Date” shall have the meaning ascribed to that term in
Section 1.1.

2.16 “Employee” means any person employed by the Company or an Affiliate on a
full-time salaried basis. The term “Employee” shall not include a person hired
by the Company or a subsidiary of the Company as an independent contractor,
leased employee, or consultant.

2.17 “Fair Market Value of the Stock as of any particular date means,

(a) if the Stock is traded on a stock exchange,

(i) and if the Stock is traded on that date, the closing sale price of the Stock
on that date; or

(ii) and if the Stock is not traded on that date, the closing sale price of the
Stock on the last trading date immediately preceding that date;

as reported on the principal securities exchange on which the Stock is traded;
or

(b) if the Stock is traded in the over-the-counter market,

(i) and if the Stock is traded on that date, the average between the high bid
and low asked price on that date; or

(ii) and if the Stock is not traded on that date, the average between the high
bid and low asked price on the last trading date immediately preceding that
date;

as reported in such over-the-counter market; provided, however, that (x) if the
Stock is not so traded, or (y) if, in the discretion of the Committee, another
means of determining the fair market value of a share of Stock at such date
shall be necessary or advisable, the Committee may provide for another method or
means for determining such fair market value, which method or means shall comply
with the requirements of a reasonable valuation method as described under
Section 409A.

 

- 3 -



--------------------------------------------------------------------------------

2.18 “Fiscal Year” means the Company’s fiscal year.

2.19 “Freestanding SAR” means a SAR that is granted pursuant to Article VI
independently of any Option.

2.20 “Full Value Award” means an Award other than in the form of an ISO, NSO, or
SAR, and which is settled by the issuance of shares of Stock.

2.21 “Holder” means a person who has been granted an Award or any person who is
entitled to receive shares of Stock or cash under an Award.

2.22 “ISO” means an Option that is intended to be an “incentive stock option”
that satisfies the requirements of section 422 of the Code.

2.23 “Minimum Statutory Tax Withholding Obligation” means, with respect to an
Award, the amount the Company or an Affiliate is required to withhold for
foreign, federal, state and local taxes based upon the applicable minimum
statutory withholding rates required by the relevant tax authorities.

2.24 “NSO” means an Option that is intended to be a “nonqualified stock option”
that does not satisfy the requirements of section 422 of the Code.

2.25 “Option” means an option to purchase Stock granted pursuant to Article V.

2.26 “Optionee” means a person who has been granted an Option or any other
person who is entitled to exercise an Option under the Plan.

2.27 “Option Price” shall have the meaning ascribed to that term in Section 5.4.

2.28 “Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms and provisions of the Plan that is granted
pursuant to Article X.

2.29 “Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
action or transaction, each of the corporations other than the Company owns
stock possessing 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.

2.30 “Performance Award” means an Award designated as a performance award
granted pursuant to Article IX.

2.31 “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of section 162(m) of the Code for deductibility of
remuneration paid to Covered Employees.

 

- 4 -



--------------------------------------------------------------------------------

2.32 “Performance Goals” means one or more of the criteria described in
Section 9.12 on which the performance goals applicable to an Award are based.

2.33 “Performance Stock Award” shall have the meaning ascribed to that term in
Section 9.1.

2.34 “Performance Unit Award” shall have the meaning ascribed to that term in
Section 9.1.

2.35 “Period of Restriction” means the period during which Restricted Stock is
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of Performance Goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VII.

2.36 “Plan” means the Harvest Natural Resources 2010 Long Term Incentive Plan,
as set forth in this document as it may be amended from time to time.

2.37 “Restricted Stock” means shares of restricted Stock issued or granted under
the Plan pursuant to Article VII.

2.38 “Restricted Stock Award” means an authorization by the Committee to issue
or transfer Restricted Stock to a Holder.

2.39 “RSU” means a restricted stock unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VIII.

2.40 “RSU Award” means an Award granted pursuant to Article VIII.

2.41 “SAR” means a stock appreciation right granted under the Plan pursuant to
Article VI.

2.42 “Section 409A” means section 409A of the Code and Department of Treasury
rules and regulations issued under such section.

2.43 “Stock” means the common stock of the Company, $0.01 par value per share
(or such other par value as may be designated by act of the Company’s
stockholders).

2.44 “Subsidiary Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the time of
the action or transaction, each of the corporations other than the last
corporation in an unbroken chain owns stock possessing 50 percent or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

2.45 “Substantial Risk of Forfeiture” shall have the meaning ascribed to that
term in Section 409A.

2.46 “Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Article VI, the exercise of which shall require forfeiture of
the right to purchase a share of the Stock under the related Option (and when a
share of the Stock is purchased under the Option, the Tandem SAR shall similarly
be canceled).

 

- 5 -



--------------------------------------------------------------------------------

2.47 “Ten Percent Stockholder” means an individual who, at the time the Option
is granted, owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock or series of the Company or of any
Parent Corporation or Subsidiary Corporation. An individual shall be considered
as owning the stock owned, directly or indirectly, by or for his brothers and
sisters (whether by the whole or half blood), spouse, ancestors and lineal
descendants; and stock owned, directly or indirectly, by or for a corporation,
partnership, estate or trust, shall be considered as being owned proportionately
by or for its stockholders, partners or beneficiaries.

2.48 “Termination of Employment” means, in the case of an Award other than an
ISO, the termination of the Award recipient’s employment relationship with the
Company and all Affiliates. “Termination of Employment” means, in the case of an
ISO, the termination of the Employee’s employment relationship with all of the
Company, any Parent Corporation, any Subsidiary Corporation and any parent or
subsidiary corporation (within the meaning of section 422(a)(2) of the Code) of
any such corporation that issues or assumes an ISO in a transaction to which
section 424(a) of the Code applies.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility. Except as otherwise specified in this Section 3.1, the persons
who are eligible to receive Awards under the Plan, are Employees, Directors and
Consultants, who, in the judgement of the Committee, may make key contributions
to the profitability and growth of the Company. Only those persons who are, on
the dates of grant, key employees of the Company or any Parent Corporation or
Subsidiary Corporation are eligible for grants of ISOs under the Plan.

3.2 Participation. Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select the eligible persons to whom Awards
shall be granted and shall determine the nature and amount of each Award.

ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

4.1 Authority to Grant Awards. The Committee may grant Awards to those eligible
Employees and other eligible persons as the Committee shall from time to time
determine, under the terms and conditions of the Plan. Subject only to any
applicable limitations set out in the Plan, the number of shares of Stock or
other value to be covered by any Award to be granted under the Plan shall be as
determined by the Committee in its sole discretion. On an annual basis, the
Committee also may delegate to the Chief Executive Officer of the Company the
ability to grant Awards (other than Awards pursuant to Article IX) to eligible
persons who are not officers or directors of the Company or any Affiliate and
subject to the provisions of the Securities Exchange Act of 1934, as amended.

 

- 6 -



--------------------------------------------------------------------------------

4.2 Dedicated Shares; Maximum Awards.

(a) The aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan is 2,725,000.

(b) The aggregate number of shares of Stock with respect to which Full Value
Awards (awards of Stock under the Plan which are not Options or SARs) may be
granted under the Plan is 700,000.

(c) The aggregate number of shares of Stock with respect to which ISOs may be
granted under the Plan is 2,725,000.

(d) The maximum number of shares of Stock with respect to which Options and SARs
may be granted to an Employee, Director, or Consultant during a Fiscal Year is
1,000,000. The maximum number of shares of Stock with respect to which Full
Value Awards (including Performance Awards payable in shares of Stock) may be
granted to an Employee, Director or Consultant during a Fiscal Year is
1,000,000. The maximum value of cash with respect to which Performance Awards or
other Cash Based Awards payable in cash may be granted to an Employee, Director
or Consultant during a Fiscal Year, determined as of the dates of grants of the
Awards, is $5,000,000.

(e) Each of the foregoing numerical limits stated in this Section 4.2 shall be
subject to adjustment in accordance with the provisions of Section 4.7.

4.3 Shares That Count Against Limit.

(a) If shares of Stock are withheld from payment of an Award to satisfy tax
obligations with respect to the Award, such shares of Stock will count against
the aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan.

(b) If shares of Stock are tendered in payment of an Option Price of an Option,
such shares of Stock will not be added to the aggregate number of shares of
Stock with respect to which Awards may be granted under the Plan.

(c) To the extent that any outstanding Award is forfeited or cancelled for any
reason or is settled in cash in lieu of shares of Stock, the shares of Stock
allocable to such portion of the Award may again be subject to an Award granted
under the Plan.

(d) When a SAR is settled in shares of Stock, the number of shares of Stock
subject to the SAR under the SAR Award Agreement will be counted against the
aggregate number of shares of Stock with respect to which Awards may be granted
under the Plan as one share for every share subject to the SAR, regardless of
the number of shares used to settle the SAR upon exercise.

4.4 Non-Transferability. Except as provided in Section 4.5, no Option, SAR,
grant of Restricted Stock or other Award under the Plan shall be transferable
other than by will or the laws of descent and distribution. Any Option or SAR
shall be exercisable (i) during the lifetime of an Optionee or SAR Holder, only
by the Optionee or SAR Holder or, to the extent permitted

 

- 7 -



--------------------------------------------------------------------------------

by the Code, by an appointed guardian or legal representative of the Optionee or
SAR Holder, and (ii) after death of the Optionee or SAR Holder, only by the
Optionee’s or SAR Holder’s legal representative or by the person who acquired
the right to exercise such Option or SAR by bequest or inheritance or by reason
of the death of the Optionee or SAR Holder.

4.5 Transfer of Options and SARs. The Committee may, in its discretion,
authorize, in the Award Agreement for an Option or SAR granted under the Plan,
that the original recipient of such Award may transfer all or a portion of such
Option or SAR to an immediate family member of such recipient who acquires the
Option or SAR from the original recipient through a gift or a qualified domestic
relations court order. For purposes of this Section 4.5, “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships, trusts for
the exclusive benefit of these persons and any other entity owned solely by
these persons, provided that the Award Agreement for such Option or SAR
expressly provides that subsequent transfers of such Option or SAR by the family
member shall be prohibited except in accordance with Section 4.4. Following
transfer, any such Option or SAR shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer, including all
vesting and forfeiture provisions including those arising as a result of a
Termination of Employment, as applicable, which shall continue to be applied
with respect to the original recipient of the Option or SAR, following which the
Option or SAR shall be exercisable by the family member only to the extent and
for the periods specified in the Award Agreement for such Award.

4.6 Requirements of Law. The Company shall not be required to sell or issue any
shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.

 

- 8 -



--------------------------------------------------------------------------------

4.7 Changes in the Company’s Capital Structure.

(a) The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

(b) If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefore in money, services or property, then (1) the number and
per share price of Stock subject to outstanding Options or other Awards under
the Plan shall be appropriately adjusted (subject to the restriction in
Section 4.12 prohibiting repricing) in such a manner as to entitle a Holder to
receive upon exercise of an Option or other Award, for the same aggregate cash
consideration, the equivalent total number of Stock the Holder would have
received had the Holder exercised his or her Option or other Award in full
immediately prior to the event requiring the adjustment, and (2) the number of
Stock then reserved to be issued under the Plan shall be adjusted by
substituting for the total number of Stock then reserved that number of Stock
that would have been received by the owner of an equal number of outstanding
shares of Stock as the result of the event requiring the adjustment.

(c) If while unexercised Options or other Awards remain outstanding under the
Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement or another agreement between the Holder and the
Company (provided that such exceptions shall not apply in the case of a
reincorporation merger), or as a result of the Committee’s effectuation of one
or more of the alternatives described below, there shall be no acceleration of
the time at which any Award then outstanding may be exercised, and no later than
ten days after the approval by the stockholders of the Company of such Corporate
Change, the Committee, acting in its sole and absolute discretion without the
consent or approval of any Holder, shall act to effect one or more of the
following alternatives, which may vary among individual Holders and which may
vary among Awards held by any individual Holder (provided that, with respect to
a reincorporation merger in which Holders of the Company’s ordinary shares will
receive one ordinary share of the successor corporation for each ordinary share
of the Company, none of such alternatives shall apply and, without Committee
action, each Award shall automatically convert into a similar award of the
successor corporation exercisable for the same number of ordinary shares of the
successor as the Award was exercisable for ordinary shares of Stock of the
Company):

 

- 9 -



--------------------------------------------------------------------------------

(1) accelerate the time at which some or all of the Awards then outstanding may
be exercised so that such Awards may be exercised in full for a limited period
of time on or before a specified date (before or after such Corporate Change)
fixed by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders under such Awards shall terminate;

(2) require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Awards held by such Holders (irrespective of
whether such Awards are then exercisable under the provisions of the Plan or the
applicable Award Agreement evidencing such Award) as of a date, before or after
such Corporate Change, specified by the Committee, in which event the Committee
shall thereupon cancel such Award and the Company shall pay to each such Holder
an amount of cash per share equal to the excess, if any, of the per share price
offered to stockholders of the Company in connection with such Corporate Change
over the exercise prices under such Award for such shares;

(3) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

(4) provide that the number of Stock covered by an Award (whether vested or
unvested) theretofore granted shall be adjusted so that such Award when
exercised shall thereafter cover the number of Stock or other securities or
property (including, without limitation, cash) to which the Holder would have
been entitled pursuant to the terms of the agreement or plan relating to such
Corporate Change if, immediately prior to such Corporate Change, the Holder had
been the holder of record of the number of shares of Stock then covered by such
Award; or

(5) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).

In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.

 

- 10 -



--------------------------------------------------------------------------------

(d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.7,
any outstanding Award and any Award Agreement evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.

(e) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the shares
of Stock were adjusted under the terms of the agreement of merger or
consolidation.

(f) The issuance by the Company of stock of any class or series, or securities
convertible into, or exchangeable for, stock of any class or series, for cash or
property, or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe for them, or upon conversion or exchange of
stock or obligations of the Company convertible into, or exchangeable for, stock
or other securities, shall not affect, and no adjustment by reason of such
issuance shall be made with respect to, the number, class or series, or price of
shares of Stock then subject to outstanding Options or other Awards.

4.8 Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the prior written approval of the Chief Financial Officer of the
Company. Any Holder who makes an election under section 83(b) of the Code with
respect to any Award without the prior written approval of the Chief Financial
Officer of the Company may, in the discretion of the Committee, forfeit any or
all Awards granted to him or her under the Plan.

4.9 Forfeiture for Cause. Notwithstanding any other provision of the Plan or an
Award Agreement, if the Committee finds by a majority vote that a Holder, before
or after his Termination of Employment or severance of affiliation relationship
with the Company and all Affiliates, (a) committed fraud, embezzlement, theft,
felony or an act of dishonesty in the course of his employment by or affiliation
with the Company or an Affiliate which conduct damaged the Company or an
Affiliate, (b) disclosed trade secrets of the Company or an Affiliate or
(c) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Holder is a
party, then as of the date the Committee makes its finding some or all Awards
awarded to the Holder (including vested Awards that have been exercised, vested
Awards that have not been exercised and Awards that have not yet vested), as
determined by the Committee in its sole discretion, and all net proceeds
realized with respect to any such Awards, will be forfeited to the Company on
such terms as determined by the Committee. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate or severance of the individual’s
affiliation with the Company and all Affiliates.

 

- 11 -



--------------------------------------------------------------------------------

4.10 Forfeiture Events. The Committee may specify in an Award Agreement that the
Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the Company and its Affiliates, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.

4.11 Award Agreements. Each Award shall be embodied in a written or electronic
Award Agreement that shall be subject to the terms and conditions of the Plan.
The Award Agreement shall be signed or issued by an executive officer of the
Company, other than the Holder, on behalf of the Company, and may be signed by
the Holder to the extent required by the Committee. The Award Agreement may
specify the effect of a change in control of the Company on the Award. The Award
Agreement may contain any other provisions that the Committee in its discretion
shall deem advisable which are not inconsistent with the terms and provisions of
the Plan.

4.12 Amendments of Award Agreements. The terms of any outstanding Award under
the Plan may be amended from time to time by the Committee in its discretion in
any manner that it deems appropriate and that is consistent with the terms of
the Plan or that is necessary to implement the requirements of the Plan.
However, no such amendment shall adversely affect in a material manner any right
of a Holder without his or her written consent. Except as specified in
Section 4.7(b), the Committee may not directly or indirectly lower the exercise
price of a previously granted Option or the grant price of a previously granted
SAR.

4.13 Rights as Stockholder. A Holder shall not have any rights as a stockholder
with respect to Stock covered by an Option, a SAR, an RSU or a Performance Unit
Award payable in Stock until the date, if any, such Stock is issued by the
Company; and, except as otherwise provided in Section 4.7, no adjustment for
dividends, or otherwise, shall be made if the record date therefore is prior to
the date of issuance of such Stock.

4.14 Issuance of Shares of Stock. Shares of Stock, when issued, may be
represented by a certificate or by book or electronic entry.

4.15 Restrictions on Stock Received. The Committee may impose such conditions
and/or restrictions on any shares of Stock issued pursuant to an Award as it may
deem advisable or desirable. These restrictions may include, but shall not be
limited to, a requirement that the Holder hold the shares of Stock for a
specified period of time.

4.16 Compliance With Section 409A. Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A. The Plan and each Award
Agreement under the Plan that is intended to comply the requirements of
Section 409A shall be construed and interpreted in accordance with such intent.
If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction, or any other action or arrangement

 

- 12 -



--------------------------------------------------------------------------------

contemplated by the provisions of the Plan would, if undertaken, cause a Holder
to become subject to additional taxes under Section 409A, then unless the
Committee specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the Holder. The exercisability of an Option or a SAR
shall not be extended to the extent that such extension would subject the Holder
to additional taxes under Section 409A.

4.17 Source of Shares Deliverable Under Awards. Any shares of Stock delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued shares of Stock or of treasury shares of Stock.

4.18 Date of Grant. The date on which an Option or SAR is granted shall be the
date the Company completes the corporate action constituting an offer of stock
for sale to a Holder under the terms and conditions of the Option or SAR;
provided that such corporate action shall not be considered complete until the
date on which the maximum number of shares that can be purchased under the
Option and the minimum Option price are fixed or determinable. If the corporate
action contemplates an immediate offer of Stock for sale to a class of
individuals, then the date of the granting of an Option is the time or date of
that corporate action, if the offer is to be made immediately. If the corporate
action contemplates a particular date on which the offer is to be made, then the
date of grant is the contemplated date of the offer.

ARTICLE V

OPTIONS

5.1 Authority to Grant Options. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may grant Options under the
Plan to eligible persons in such number and upon such terms as the Committee
shall determine; provided that ISOs may be granted only to eligible Employees of
the Company or of any Parent Corporation or Subsidiary Corporation (as permitted
by section 422 of the Code and the regulations thereunder).

5.2 Type of Options Available. Options granted under the Plan may be NSOs or
ISOs.

5.3 Option Agreement. Each Option grant under the Plan shall be evidenced by an
Award Agreement that shall specify (a) whether the Option is intended to be an
ISO or an NSO, (b) the Option Price, (c) the duration of the Option, (d) the
number of shares of Stock to which the Option pertains, (e) the exercise
restrictions applicable to the Option and (f) such other provisions as the
Committee shall determine that are not inconsistent with the terms and
provisions of the Plan. Notwithstanding the designation of an Option as an ISO
in the applicable Award Agreement for such Option, to the extent the limitations
of Section 5.10 of the Plan are exceeded with respect to the Option, the portion
of the Option in excess of the limitation shall be treated as a NSO. An Option
granted under the Plan may not be granted with any Dividend Equivalents rights.

 

- 13 -



--------------------------------------------------------------------------------

5.4 Option Price. The price at which shares of Stock may be purchased under an
Option (the “Option Price”) shall not be less than 100 percent (100%) of the
Fair Market Value of the shares of Stock on the date the Option is granted.
However, in the case of a Ten Percent Stockholder, the Option Price for an ISO
shall not be less than 110 percent (110%) of the Fair Market Value of the shares
of Stock on the date the ISO is granted. Subject to the limitations set forth in
the preceding sentences of this Section 5.4, the Committee shall determine the
Option Price for each grant of an Option under the Plan.

5.5 Duration of Option. An Option shall not be exercisable after the earlier of
(a) the general term of the Option specified in the applicable Award Agreement
(which shall not exceed five years) or (b) the period of time specified in the
applicable Award Agreement that follows the Holder’s Termination of Employment
or severance of affiliation relationship with the Company. Unless the applicable
Award Agreement specifies a shorter term, in the case of an ISO granted to a Ten
Percent Stockholder, the Option shall expire on the fifth anniversary of the
date the Option is granted.

5.6 Amount Exercisable. Each Option may be exercised at the time, in the manner
and subject to the conditions the Committee specifies in the Award Agreement in
its sole discretion.

5.7 Payment For Shares. The Option Price of an Option shall be paid to the
Company in full at the time of exercise. Unless otherwise required by the
Committee at the time an Option is granted and except as provided below, the
Optionee may elect to make payment (a) in cash, (b) in shares of Stock having a
Fair Market Value on the date of exercise equal to the aggregate Option Price
under the Option if approved in advance by the Committee or an executive officer
of the Company and satisfying such other requirements as may be imposed by the
Committee, (c) partly in accordance with each of clauses (a) and (b), (d) as
authorized by the Committee, through the withholding of shares of Stock (which
would otherwise be delivered to the Optionee) with an aggregate Fair Market
Value on the exercise date equal to the aggregate exercise price of the Option
or (e) through the delivery of irrevocable instructions to a broker to deliver
promptly to the Company an amount equal to the aggregate exercise price of the
Option. If shares of Stock are used for payment by the Optionee, the aggregate
Fair Market Value of the shares of Stock tendered must be equal to or less than
the aggregate Option Price of the shares of Stock being purchased upon exercise
of the Option, and any difference must be paid by cash, certified check, or bank
draft payable to the order of the Company. Notwithstanding any other provision
of this Section, the Committee may limit the extent to which shares of Stock may
be used to pay the Option Price and/or any withholding taxes payable in
connection with an exercise of an Option. An Option may not be exercised for a
fraction of a share of Stock. No Optionee shall have any rights to dividends or
other rights of a stockholder with respect to shares of Stock subject to an
Option until the Optionee has given written notice of exercise of the Option,
paid in full for such shares of Stock and, if applicable, has satisfied any
other conditions imposed by the Committee pursuant to the Plan.

5.8 Transferability—Incentive Stock Options. Notwithstanding anything in the
Plan or an Award Agreement to the contrary, no ISO granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution, and all ISOs
granted to an Employee under this Article V shall be exercisable during his or
her lifetime only by such Employee.

 

- 14 -



--------------------------------------------------------------------------------

5.9 Notification of Disqualifying Disposition. If any Optionee shall make any
disposition of shares of Stock issued pursuant to the exercise of an ISO under
the circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Optionee shall notify the Company of such
disposition within ten (10) days thereof.

5.10 No Rights as Stockholder. An Optionee shall not have any rights as a
stockholder with respect to Stock covered by an Option until the date a stock
certificate for such Stock is issued by the Company; and, except as otherwise
provided in Section 4.7, no adjustment for dividends, or otherwise, shall be
made if the record date therefore is prior to the date of issuance of such
certificate.

5.11 $100,000 Limitation on ISOs. To the extent that the aggregate Fair Market
Value of Stock with respect to which ISOs first become exercisable by a Holder
in any calendar year exceeds $100,000, taking into account both shares of Stock
subject to ISOs under the Plan and Stock subject to ISOs under all other plans
of the Company, such Options shall be treated as NSOs. For this purpose, the
“Fair Market Value” of the Stock subject to Options shall be determined as of
the date the Options were awarded. In reducing the number of Options treated as
ISOs to meet the $100,000 limit, the most recently granted Options shall be
reduced first. To the extent a reduction of simultaneously granted Options is
necessary to meet the $100,000 limit, the Committee may, in the manner and to
the extent permitted by law, designate which shares of Stock are to be treated
as shares acquired pursuant to the exercise of an ISO.

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1 Authority to Grant SAR Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant SARs under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine. Subject to the terms and conditions of the Plan, the Committee
shall have complete discretion in determining the number of SARs granted to each
Holder and, consistent with the provisions of the Plan, in determining the terms
and conditions pertaining to such SARs.

6.2 Type of Stock Appreciation Rights Available. SARs granted under the Plan may
be Freestanding SARs, Tandem SARs or any combination of these forms of SARs.

6.3 General Terms. Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one share of the Stock on the date of exercise over (b) the grant price of the
SAR, which shall not be less than one hundred percent (100%) of the Fair Market
Value of one share of the Stock on the date of grant of the SAR. The grant price
of a Freestanding SAR shall not be less than the Fair Market Value of a share of
the Stock on the date of grant of the SAR. The grant price of a Tandem SAR shall
equal the Option Price of the Option which is related to the Tandem SAR. A SAR
granted under the Plan may not be granted with any Dividend Equivalents rights.

 

- 15 -



--------------------------------------------------------------------------------

6.4 SAR Agreement. Each Award of SARs granted under the Plan shall be evidenced
by an Award Agreement that shall specify (a) whether the SAR is intended to be a
Freestanding SAR or a Tandem SAR, (b) the grant price of the SAR, (c) the term
of the SAR, (d) the vesting and termination provisions of the SAR and (e) such
other provisions as the Committee shall determine that are not inconsistent with
the terms and provisions of the Plan. The Committee may impose such additional
conditions or restrictions on the exercise of any SAR as it may deem
appropriate.

6.5 Term of SAR. The term of a SAR granted under the Plan shall be determined by
the Committee, in its sole discretion; provided that no SAR shall be exercisable
on or after the fifth anniversary date of its grant.

6.6 Exercise of Freestanding SARs. Subject to the terms and provisions of the
Plan and the applicable Award Agreement, Freestanding SARs may be exercised in
whole or in part from time to time by the delivery of written notice in the
manner designated by the Committee stating (a) that the Holder wishes to
exercise such SAR on the date such notice is so delivered, (b) the number of
shares of Stock with respect to which the SAR is to be exercised and (c) the
address to which the payment due under such SAR should be delivered. In
accordance with applicable law, a Freestanding SAR may be exercised upon
whatever additional terms and conditions the Committee, in its sole discretion,
imposes.

6.7 Exercise of Tandem SARs. Subject to the terms and provisions of the Plan and
the applicable Award Agreement, Tandem SARs may be exercised for all or part of
the shares of Stock subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option and by the
delivery of written notice in the manner designated by the Committee stating
(a) that the Holder wishes to exercise such SAR on the date such notice is so
delivered, (b) the number of shares of Stock with respect to which the SAR is to
be exercised and (c) the address to which the payment due under such SAR should
be delivered. A Tandem SAR may be exercised only with respect to the shares of
Stock for which its related Option is then exercisable. In accordance with
applicable law, a Tandem SAR may be exercised upon whatever additional terms and
conditions the Committee, in its sole discretion, imposes.

6.8 Payment of SAR Amount. Upon the exercise of a SAR, a Holder shall be
entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a share of Stock on the date
of exercise over the grant price of the SAR by the number of shares of Stock
with respect to which the SAR is exercised. At the discretion of the Committee,
the payment upon SAR exercise may be in cash, in Stock of equivalent value, in
some combination thereof or in any other manner approved by the Committee in its
sole discretion. The Committee’s determination regarding the form of SAR payout
shall be set forth in the Award Agreement pertaining to the grant of the SAR.

6.9 Termination of Employment or Affiliation. Each Award Agreement shall set
forth the extent to which the Holder of a SAR shall have the right to exercise
the SAR following the Holder’s Termination of Employment or severance of
affiliation relationship with the Company. Such provisions shall be determined
in the sole discretion of the Committee, may be included in the Award Agreement
entered into with the Holder, need not be uniform among all SARs issued pursuant
to the Plan, and may reflect distinctions based on the reasons for termination
or severance.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED STOCK AWARDS

7.1 Restricted Stock Awards. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may make Awards of Restricted
Stock under the Plan to eligible persons in such number and upon such terms as
the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Stock, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause the certificate for shares of Stock issued pursuant to
a Restricted Stock Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
shares of Stock be represented by book or electronic entry rather than a
certificate, the Company may take such steps to restrict transfer of the shares
of Stock as counsel for the Company considers necessary or advisable to comply
with applicable law.

7.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.

7.3 Holder’s Rights as Stockholder. Subject to the terms and conditions of the
Plan, each recipient of a Restricted Stock Award shall have all the rights of a
stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to Restricted Stock in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the recipient of the Restricted Stock Award currently.
Dividends paid in shares of Stock or rights to acquire shares of Stock shall be
added to and become a part of the Restricted Stock. During the Period of
Restriction, certificates representing the Restricted Stock shall be registered
in the Holder’s name and bear a restrictive legend to the effect that ownership
of such Restricted Stock, and the enjoyment of all rights appurtenant thereto,
are subject to the restrictions, terms, and conditions provided in the Plan and
the applicable Award Agreement. Such certificates shall be deposited by the
recipient with the Secretary of the Company or such other officer of the Company
as may be designated by the Committee, together with all stock powers or other
instruments of assignment, each endorsed in blank, which will permit transfer to
the Company of all or any portion of the Restricted Stock which shall be
forfeited in accordance with the Plan and the applicable Award Agreement.

ARTICLE VIII

RESTRICTED STOCK UNIT AWARDS

8.1 Authority to Grant RSU Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant RSU Awards
under the Plan to eligible persons in such amounts and upon such terms as the
Committee shall determine. The amount of, the vesting and the transferability
restrictions applicable to any RSU Award shall be determined by the Committee in
its sole discretion. The Committee shall maintain a bookkeeping ledger account
which reflects the number of RSUs credited under the Plan for the benefit of a
Holder.

 

- 17 -



--------------------------------------------------------------------------------

8.2 RSU Award. An RSU Award shall be similar in nature to a Restricted Stock
Award except that no shares of Stock are actually transferred to the Holder
until a later date specified in the applicable Award Agreement. Each RSU shall
have a value equal to the Fair Market Value of a share of Stock.

8.3 RSU Award Agreement. Each RSU Award shall be evidenced by an Award Agreement
that contains any Substantial Risk of Forfeiture, transferability restrictions,
form and time of payment provisions and other provisions not inconsistent with
the Plan as the Committee may specify.

8.4 Dividend Equivalents. An Award Agreement for an RSU Award may specify that
the Holder shall be entitled to the payment of Dividend Equivalents under the
Award.

8.5 Form of Payment Under RSU Award. Payment under an RSU Award shall be made in
either cash or shares of Stock as specified in the applicable Award Agreement.

8.6 Time of Payment Under RSU Award. A Holder’s payment under an RSU Award shall
be made at such time as is specified in the applicable Award Agreement. The
Award Agreement shall specify that the payment will be made (a) by a date that
is no later than the date that is two and one-half (2 1/2) months after the end
of the calendar year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture or (b) at a time that is permissible under
Section 409A.

ARTICLE IX

PERFORMANCE AWARDS

9.1 Authority to Grant Performance Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may grant
Performance Awards under the Plan to eligible persons in such amounts and upon
such terms as the Committee shall determine. Such Awards may be in the form of
performance stock (which is similar to restricted stock issued under Article VII
except vesting shall be based on the accomplishment of a Performance Goal)
(“Performance Stock Award”), performance units (which is similar to restricted
stock units issued under Article VIII except vesting shall be based on the
accomplishment of a Performance Goal) (“Performance Unit Award”) and such other
form of award established by the Committee with vesting based on the
accomplishment of a Performance Goal. The amount of, the vesting and the
transferability restrictions applicable to any Performance Award shall be based
upon the attainment of such Performance Goals as the Committee may determine;
provided, however, that the performance period for any Performance Award shall
not be less than one year. If the Committee imposes vesting or transferability
restrictions on a Holder’s rights with respect to Performance Stock Awards, the
Committee may issue such instructions to the Company’s share transfer agent in
connection therewith as it deems appropriate. The Committee may also cause the
certificate for shares of Stock issued pursuant to a Performance Award to be
imprinted with any legend which counsel for the Company considers advisable with
respect to the restrictions or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law.

 

- 18 -



--------------------------------------------------------------------------------

9.2 Performance Goals. A Performance Goal must be objective such that a third
party having knowledge of the relevant facts could determine whether the goal is
met. Such a Performance Goal may be based on one or more business criteria that
apply to the Holder, one or more business units of the Company, or the Company
as a whole, with reference to one or more of the following: reserve additions,
production and production growth, earnings per share, total shareholder return,
cash return on capitalization, increased revenue, revenue ratios (per employee
or per customer), net income, stock price, market share, return on equity,
return on assets, return on capital, return on capital compared to cost of
capital, return on capital employed, return on invested capital, shareholder
value, net cash flow, operating income, earnings before interest and taxes, cash
flow, cash flow from operations, and cost reductions. Goals may also be based on
performance relative to a peer group of companies. Unless otherwise stated, such
a Performance Goal need not be based upon an increase or positive result under a
particular business criterion and could include, for example, maintaining the
status quo or limiting economic losses (measured, in each case, by reference to
specific business criteria). Performance Goals may be determined by including or
excluding, in the Committee’s discretion, items that are determined to be
extraordinary, unusual in nature, infrequent in occurrence, related to the
disposal or acquisition of all or a segment of a business, or related to a
change in accounting principle, all as determined in accordance with standards
established by the Financial Accounting Standards Board (FASB) Accounting
Standards Codification (ASC) 225-20, Income Statement, Extraordinary and Unusual
Items, and FASB ASC 830-10, Foreign Currency Matters, Overall, other applicable
accounting rules, or consistent with Company accounting policies and practices
in effect on the date the Performance Goal is established. In interpreting Plan
provisions applicable to Performance Goals and Performance Awards, it is
intended that the Plan will conform with the standards of section 162(m) of the
Code and Treasury Regulations § 1.162-27(e)(2)(i), and the Committee in
establishing such goals and interpreting the Plan shall be guided by such
provisions. Prior to the payment of any compensation based on the achievement of
Performance Goals, the Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Awards made pursuant to the Plan shall
be determined by the Committee.

9.3 Time of Establishment of Performance Goals. A Performance Goal for a
particular Performance Award must be established by the Committee prior to the
earlier to occur of (a) 90 days after the commencement of the period of service
to which the Performance Goal relates or (b) the lapse of 25 percent of the
period of service, and in any event while the outcome is substantially
uncertain.

9.4 Written Agreement. Each Performance Award shall be evidenced by an Award
Agreement that contains any vesting, transferability restrictions and other
provisions not inconsistent with the Plan as the Committee may specify.

 

- 19 -



--------------------------------------------------------------------------------

9.5 Form of Payment Under Performance Unit Award. Payment under a Performance
Unit Award shall be made in cash and/or shares of Stock as specified in the
Holder’s Award Agreement.

9.6 Time of Payment Under Performance Award. A Holder’s payment under a
Performance Award shall be made at such time as is specified in the applicable
Award Agreement. The Award Agreement shall specify that the payment will be made
(a) by a date that is no later than the date that is two and one-half (2 1/2)
months after the end of the calendar year in which the Performance Award payment
is no longer subject to a Substantial Risk of Forfeiture or (b) at a time that
is permissible under Section 409A.

9.7 Holder’s Rights as Stockholder With Respect to a Performance Award Paid in
Shares of Stock. A Holder of a Performance Award that is payable in shares of
Stock shall have no rights of a stockholder with respect to such shares of Stock
payable under such Performance Award until the underlying shares of Stock are
earned under the terms of such Performance Award.

9.8 Increases Prohibited. None of the Committee or the Board may increase the
amount of compensation payable under a Performance Award. If the time at which a
Performance Award will vest or be paid is accelerated for any reason, the number
of shares of Stock subject to, or the amount payable under, the Performance
Award shall be reduced pursuant to Department of Treasury Regulation §
1.162-27(e)(2)(iii) to reasonably reflect the time value of money.

9.9 Stockholder Approval. No payments of Stock or cash will be made pursuant to
this Article IX unless the stockholder approval requirements of Department of
Treasury Regulation § 1.162-27(e)(4) are satisfied.

9.10 Dividend Equivalents. An Award Agreement for a Performance Award may
specify that the Holder shall be entitled to the payment of Dividend Equivalents
under the Award, but such Dividend Equivalents shall not be paid currently on
unearned Performance Awards. Instead, Dividend Equivalents on such unearned
Performance Awards shall accrue and be paid only when and to the extent that the
underlying shares of Stock are earned or paid.

ARTICLE X

OTHER STOCK-BASED AWARDS

10.1 Authority to Grant Other Stock-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant other types of equity-based or equity-related Awards not otherwise
described by the terms and provisions of the Plan (including the grant or offer
for sale of unrestricted shares of Stock) under the Plan to eligible persons in
such number and upon such terms as the Committee shall determine. Such Awards
may involve the transfer of actual shares of Stock to Holders, or payment in
cash or otherwise of amounts based on the value of shares of Stock and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.

 

- 20 -



--------------------------------------------------------------------------------

10.2 Value of Other Stock-Based Award. Each Other Stock-Based Award shall be
expressed in terms of shares of Stock or units based on shares of Stock, as
determined by the Committee.

10.3 Payment of Other Stock-Based Award. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash or shares of Stock as the Committee determines.

10.4 Termination of Employment or Affiliation. The Committee shall determine the
extent to which a Holder’s rights with respect to Other Stock-Based Awards shall
be affected by the Holder’s Termination of Employment or severance of
affiliation relationship with the Company. Such provisions shall be determined
in the sole discretion of the Committee and need not be uniform among all Other
Stock-Based Awards issued pursuant to the Plan.

10.5 Time of Payment of Other Stock-Based Award. A Holder’s payment under an
Other Stock-Based Award shall be made at such time as is specified in the
applicable Award Agreement. If a payment under the Award Agreement is subject to
Section 409A, the Award Agreement shall specify that the payment will be made
(a) by a date that is no later than the date that is two and one-half (2 1/2)
months after the end of the calendar year in which the Other Stock-Based Award
payment is no longer subject to a Substantial Risk of Forfeiture or (b) at a
time that is Permissible under Section 409A.

ARTICLE XI

CASH-BASED AWARDS

11.1 Authority to Grant Cash-Based Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may grant
Cash-Based Awards under the Plan to eligible persons in such amounts and upon
such terms as the Committee shall determine.

11.2 Value of Cash-Based Award. Each Cash-Based Award shall specify a payment
amount or payment range as determined by the Committee.

11.3 Payment of Cash-Based Award. Payment, if any, with respect to a Cash-Based
Award shall be made in accordance with the terms of the Award, in cash.

11.4 Time of Payment of Cash-Based Award. Payment under a Cash-Based Award shall
be made at such time as is specified in the applicable Award Agreement. If a
payment under the Award Agreement is subject to Section 409A, the Award
Agreement shall specify that the payment will be made (a) by a date that is no
later than the date that is two and one-half (2 1/2) months after the end of the
calendar year in which the Cash-Based Award payment is no longer subject to a
Substantial Risk of Forfeiture or (b) at a time that is Permissible under
Section 409A.

11.5 Termination of Employment or Affiliation. The Committee shall determine the
extent to which a Holder’s rights with respect to Cash-Based Awards shall be
affected by the Holder’s Termination of Employment or severance of affiliation
relationship with the Company. Such provisions shall be determined in the sole
discretion of the Committee and need not be uniform among all Cash-Based Awards
issued pursuant to the Plan.

 

- 21 -



--------------------------------------------------------------------------------

ARTICLE XII

SUBSTITUTION AWARDS

Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees, directors and consultants of other
entities who are about to become Employees or affiliated with the Company or any
of its Affiliates, or whose employer or corporation with respect to which it
provides services is about to become an Affiliate as the result of a merger or
consolidation of the Company with another corporation, or the acquisition by the
Company of substantially all the assets of another corporation, or the
acquisition by the Company of at least fifty percent (50%) of the issued and
outstanding stock of another corporation as the result of which such other
corporation will become a subsidiary of the Company. The terms and conditions of
the substitute Awards so granted may vary from the terms and conditions set
forth in the Plan to such extent as the Board at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the award in
substitution for which they are granted.

ARTICLE XIII

ADMINISTRATION

13.1 Awards. The Plan shall be administered by the Committee or, in the absence
of the Committee or in the case of awards issued to Directors, the Plan shall be
administered by the Board. The members of the Committee (that is not itself the
Board) shall serve at the discretion of the Board. The Committee shall have full
and exclusive power and authority to administer the Plan and to take all actions
that the Plan expressly contemplates or are necessary or appropriate in
connection with the administration of the Plan with respect to Awards granted
under the Plan.

13.2 Authority of the Committee. The Committee shall have full and exclusive
power to interpret and apply the terms and provisions of the Plan and Awards
made under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to Awards granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. No member of the Committee shall
be liable for any act or omission of any other member of the Committee or for
any act or omission on his own part, including but not limited to the exercise
of any power or discretion given to him under the Plan, except those resulting
from his own gross negligence or willful misconduct. In carrying out its
authority under the Plan, the Committee shall have full and final authority and
discretion, including but not

 

- 22 -



--------------------------------------------------------------------------------

limited to the following rights, powers and authorities to (a) determine the
persons to whom and the time or times at which Awards will be made;
(b) determine the number and exercise price of shares of Stock covered in each
Award subject to the terms and provisions of the Plan (including, but not
limited to, the provisions of Section 4.12 which prohibit repricing);
(c) determine the terms, provisions and conditions of each Award, which need not
be identical and need not match the default terms set forth in the Plan;
(d) accelerate the time at which any outstanding Award will vest; (e) prescribe,
amend and rescind rules and regulations relating to administration of the Plan;
and (f) make all other determinations and take all other actions deemed
necessary, appropriate or advisable for the proper administration of the Plan.

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 13.2. The Committee may employ
attorneys, consultants, accountants, agents, and other persons, any of whom may
be an Employee, and the Committee, the Company, and its officers and Board shall
be entitled to rely upon the advice, opinions, or valuations of any such
persons.

13.3 Decisions Binding. All determinations and decisions made by the Committee
or the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Holders and the estates and beneficiaries of Holders.

13.4 No Liability. Under no circumstances shall the Company, the Board or the
Committee incur liability for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan or the Company’s, the Committee’s or the
Board’s roles in connection with the Plan.

ARTICLE XIV

AMENDMENT OR TERMINATION OF PLAN

14.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 14.2, the Board may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and the Committee may, at any time and
from time to time, alter, amend, modify, suspend, or terminate any Award
Agreement in whole or in part; provided, however, that, without the prior
approval of the Company’s stockholders and except as provided in Section 4.7,
the Committee shall not directly or indirectly lower the Option Price of a
previously granted Option or the grant price of a previously granted SAR, cancel
a previously granted Option or previously granted SAR for a payment of cash or
other property if the aggregate fair market value of such Award is less than the
aggregate Option Price of such Award in the case of an Option or the aggregate
grant price of such Award in the case of a SAR, and no amendment of the Plan
shall be made without stockholder approval if stockholder approval is required
by applicable law or stock exchange rules.

 

- 23 -



--------------------------------------------------------------------------------

14.2 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder
holding such Award.

ARTICLE XV

MISCELLANEOUS

15.1 Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

15.2 No Employment Obligation. No grant or Award to an Employee or Consultant
under the Plan or any provisions thereof shall constitute any agreement for or
guarantee of continued employment by the Company and no grant or Award to a
Director shall constitute any agreement for or guarantee of continuing as a
Director.

15.3 Tax Withholding. The Company or any Affiliate shall have the right to
deduct from other compensation payable to each Holder any sums required by
foreign, federal, state or local tax law to be withheld with respect to the
vesting or exercise of an Award or lapse of restrictions on an Award. In the
alternative, the Company may require the Holder (or other person validly
exercising the Award) to pay such sums for taxes directly to the Company or any
Affiliate in cash or by check within one day after the date of vesting, exercise
or lapse of restrictions. In the discretion of the Committee, and with the
consent of the Holder, the Company may reduce the number of shares of Stock
issued to the Holder upon such Holder’s exercise of an Option to satisfy the tax
withholding obligations of the Company or an Affiliate; provided that the Fair
Market Value of the shares of Stock held back shall not exceed the Company’s or
the Affiliate’s Minimum Statutory Tax Withholding Obligation. The Committee may,
in its discretion, permit a Holder to satisfy any Minimum Statutory Tax
Withholding Obligation arising upon the vesting of an Award by delivering to the
Holder a reduced number of shares of Stock in the manner specified herein. If
permitted by the Committee and acceptable to the Holder, at the time of vesting
of shares under the Award, the Company shall (a) calculate the amount of the
Company’s or an Affiliate’s Minimum Statutory Tax Withholding Obligation on the
assumption that all such

 

- 24 -



--------------------------------------------------------------------------------

shares of Stock vested under the Award are made available for delivery,
(b) reduce the number of such shares of Stock made available for delivery so
that the Fair Market Value of the shares of Stock withheld on the vesting date
approximates the Company’s or an Affiliate’s Minimum Statutory Tax Withholding
Obligation and (c) in lieu of the withheld shares of Stock, remit cash to the
United States Treasury and/or other applicable governmental authorities, on
behalf of the Holder, in the amount of the Minimum Statutory Tax Withholding
Obligation. The Company shall withhold only whole shares of Stock to satisfy its
Minimum Statutory Tax Withholding Obligation. Where the Fair Market Value of the
withheld shares of Stock does not equal the amount of the Minimum Statutory Tax
Withholding Obligation, the Company shall withhold shares of Stock with a Fair
Market Value slightly less than the amount of the Minimum Statutory Tax
Withholding Obligation and the Holder must satisfy the remaining minimum
withholding obligation in some other manner permitted under this Section 15.3.
The withheld shares of Stock not made available for delivery by the Company
shall be retained as treasury shares or will be cancelled and the Holder’s
right, title and interest in such shares of Stock shall terminate. The Company
shall have no obligation upon vesting or exercise of any Award or lapse of
restrictions on an Award until the Company or an Affiliate has received payment
sufficient to cover the Minimum Statutory Tax Withholding Obligation with
respect to that vesting, exercise or lapse of restrictions. Neither the Company
nor any Affiliate shall be obligated to advise a Holder of the existence of the
tax or the amount which it will be required to withhold.

15.4 Indemnification of the Committee. The Company shall indemnify each past,
present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses (including attorney’s fees, the
amount of judgements and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he or
she continues to be a member of the Committee at the time of incurring the
expenses, including, without limitation, matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been negligent in
the performance of such member’s duty as a member of the Committee. However,
this indemnity shall not include any expenses incurred by any member of the
Committee in respect of matters as to which such member shall be finally
adjudged in any action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as a member of
the Committee. In addition, no right of indemnification under the Plan shall be
available to or enforceable by any member of the Committee unless, within 60
days after institution of any action, suit or proceeding, such member shall have
offered the Company, in writing, the opportunity to handle and defend same at
its own expense. This right of indemnification shall inure to the benefit of the
heirs, executors or administrators of each member of the Committee and shall be
in addition to all other rights to which a member of the Committee may be
entitled as a matter of law, contract or otherwise.

15.5 Gender and Number. If the context requires, words of one gender when used
in the Plan shall include the other and words used in the singular or plural
shall include the other.

 

- 25 -



--------------------------------------------------------------------------------

15.6 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

15.7 Headings. Headings of Articles and Sections are included for convenience of
reference only and do not constitute part of the Plan and shall not be used in
construing the terms and provisions of the Plan.

15.8 Other Compensation Plans. The adoption of the Plan shall not affect any
other option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees, Directors or Consultants.

15.9 Retirement and Welfare Plans. Neither Awards made under the Plan nor shares
of Stock or cash paid pursuant to such Awards, may be included as “compensation”
for purposes of computing the benefits payable to any person under the Company’s
or any Affiliate’s retirement plans or welfare plans unless such other plan
expressly provides that such compensation shall be taken into account in
computing participant’s benefit.

15.10 Other Awards. The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.

15.11 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

15.12 Law Limitations/Governmental Approvals. The granting of Awards and the
issuance of shares of Stock under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

15.13 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

15.14 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.

 

- 26 -



--------------------------------------------------------------------------------

15.15 Investment Representations. The Committee may require any person receiving
Stock pursuant to an Award under the Plan to represent and warrant in writing
that the person is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such Stock.

15.16 Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to (a) determine which Affiliates shall be covered by the Plan;
(b) determine which persons employed outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside outside
the United States; (d) establish sub plans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable — any sub plans and modifications to Plan terms and procedures
established under this Section 15.16 by the Committee shall be attached to the
Plan document as Appendices; and (e) take any action, before or after an Award
is made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Securities Exchange Act of 1934, as amended, the Code,
any securities law or governing statute or any other applicable law.

15.17 Arbitration of Disputes. Any controversy arising out of or relating to the
Plan or an Award Agreement shall be resolved by arbitration conducted pursuant
to the arbitration rules of the American Arbitration Association. The
arbitration shall be final and binding on the parties.

15.18 No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

15.19 Governing Law. The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered and governed under the laws
of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the sole and exclusive jurisdiction and venue of the federal or state courts of
Texas, to resolve any and all issues that may arise out of or relate to the Plan
or any related Award Agreement.

 

- 27 -